Case 8:20-cv-02268-DOC-DFM Document 41 Filed 12/11/20 Page1lof1 Page ID #1738
Blair E. Kaminsky

HOLWELL SHUSTER & GOLDBERG LLP
425 Lexington Avenue

New York, New York 10017

Telephone: (646) 837-5151

Facsimile: (646) 837-5150

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

ACE PROPERTY & CASUALTY INSURANCE CASE NUMBER
COMPANY 8:20-cv—-02268-DOC (DFM)
Plaintiff(s)
V.
MCKESSON CORPORATION, et al. ORDER ON APPLICATION OF NON-
RESIDENT ATTORNEY TO APPEAR IN A
Defendant(s). SPECIFIC CASE PRO HAC VICE [31]

 

The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by

 

 

 

 

Kaminsky, Blair E. of | HOLWELL SHUSTER & GOLDBERG LLP
Applicant’s Name (Last Name, First Name & Middle Initial 425 Lexington Avenue

(646) 837-5151 (646) 837-5150 New York, New York 10017

Telephone Number Fax Number

bkaminsky@hsgllp.com

 

 

 

E-Mail Address Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
ACE Property & Casualty Insurance Company

 

 

 

 

 

 

 

 

 

Name(s) of Party(ies) Represent Y Plaintiffis) (1 Defendant(s) L) Other:
and designating as Local Counsel
Endres, Richard S. of | LONDON FISCHER LLP
Designee’s Name (Last Name, First Name & Middle Initial 2505 McCabe Way, Suite 100
144853 (949) 252-0550 (949) 252- Irvine, CA 92614
0553
Designee’s Cal. Bar No. Telephone Number Fax Number
rendres@londonfischer.com
E-Mail Address Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
XJGRANTED
CIDENIED: C1 for failure to pay the required fee.
C1 for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
CO for failure to complete Application:
O pursuant to L.R. 83-2.1.3.2: CJ Applicant resides in California; LJ previous Applications listed indicate Applicant
is regularly employed or engaged in business, professional, or other similar activities in California.
O pursuant to L.R. 83-2.1.3.4; Local Counsel: C1 is not member of Bar of this Court; [J does not maintain office
District.
C1 because

 

IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: CL be refunded OU not be

refunded. Dated: 12/11/2020 Ah put oD (Gti

U.S. District Judge

 

{10158805 1 }

G-64 ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page lof 1
Order (05/16)
